Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Final Office Action

DETAILED ACTION

Applicant’s arguments have been fully considered, however some/all are NOT found to be persuasive. Also, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  


Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-2, 5, 12, 15, 21, 23-24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Chen (US-PGPUB-NO: 20150186581)
[Cancelled claims: 8, 11, 13-14. Objected claims: 3-4, 6-7, 9-10, 16-20, 22.]

(As to claim 1, 15, 19, Chen discloses):1. (Currently Amended) A method comprising:
obtaining pattern data describing a pattern to be applied to substrates in a patterning process [Para. 56, refer to: “data of the printed target pattern is used to reconstruct the target pattern”];
obtaining a process characteristic measured during, or following, processing of a substrate of the substrates, the process characteristic characterizing the processing of the substrate [Para. 61, refer to: “process variations. Likewise, the fingerprint (printing characteristics, including, for example, lens aberration) of the specific machine that is to be used to produce the microelectronic device”]:
determining, by a hardware computer [Para. 111, refer to: “computer”], a simulated result of the patterning process based on the pattern data and the process characteristic [Para. 45, refer to: “From this data, the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU, e.g. by Rigorous Coupled Wave Analysis and non-linear regression or by comparison with a library of simulated spectra as shown at the bottom of FIG. 3. In general, for the reconstruction, the general form of the structure is known and some parameters are assumed from knowledge of the process by which the structure was made, leaving only a few parameters of the structure to be determined from the scatterometry data”]; and
selecting, based on the simulated result, a location for at least one substrate of the substrates where at least a feature of the pattern is, or  expected to be, out of tolerance [Para. 60, refer to: “design rule and process compatibility requirements place stress on the selection of appropriate targets”]

(As to claim 2, Chen discloses):2. (Original) The method of claim 1, wherein obtaining pattern data comprises obtaining a reticle model or design layout [Para. 74, refer to: “function of location. M(k.sub.1,k.sub.2) is the patterning device function (i.e., design layout function”].

(As to claim 5, Chen discloses):5. (Original) The method of claim 1, wherein obtaining a process characteristic comprises obtaining a process characteristic measured before at least one process of patterning the substrate [Para. 64 and 71, refer to: “process”, “pattern” and “characteristic”].

(As to claim 12, 23 Chen discloses):12. (Currently Amended) The method of claim 1, further comprising:
measuring a the substrate at the measurement location [Para. 41 and 58, refer to: “measurement” and “location”]; and
adjusting the patterning process based on a measured value from the measurement location [Para. 41 and 58].

(As to claim 21, Chen discloses):21. (New) The method of claim 19, wherein obtaining a process characteristic comprises obtaining a process characteristic measured during patterning of the substrate, the process characteristic comprising a process parameter set point or an observed characteristic of the patterning [Para. 61, refer to: “various process variations. Likewise, the fingerprint (printing characteristics, including, for example, lens aberration) of the specific machine that is to be used to produce the microelectronic device to be imaged will, in general, affect the imaging and production of the metrology targets”]. 

(As to claim 24, Chen discloses):24. (New) A tangible, non-transitory, machine readable media storing instructions, the instructions, when executed by a data processing apparatus, are configured to cause the data processing apparatus to at least perform the method of claim 19 [Para. 111, and 113, refer to: “computer”].

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 3-4, 6-7, 9-10, 16-20, 22.

Conclusion

[MMEP 7.40] Action Is Final, Necessitated by Amendment:
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

If any prior art made of record in the form PTO-892 and not relied upon, then those arts should simply be considered as pertinent, to the applicant's disclosure. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM at telephone number is (571) 270-1507, fax number is (571) 270-2507 and email address:mohammed.alam@uspto.gov.  The examiner can normally be reached on 10AM to 4PM (EST), Monday to Thursday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, JACK CHIANG can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mohammed Alam/
Primary Examiner, Art Unit 2851